DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 4 June 2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Claims 1-9 utilize the term “bubble slug.”  The instant specification only uses this term once, and does not provide a special definition for the term.  The remainder of the specification discusses the gas flow as “bubbles” (e.g. pg. 3-4), and as an eruption of bubbles at random times (pg. 4).  For the purpose of examination, any release of air from the device recited in claims 1-9 as a result of the hydraulic seal being broken will be interpreted as a “bubble slug,” as this appears to be the natural result of operating the device as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahendran et al. (US 5,639,373).
Regarding claim 1, Mahendran discloses a method of cleaning a membrane surface immersed in a liquid medium and disposed within a membrane module (abstract; Figure 8; C20/L9-57; membranes potted within the header enclosure read on “membrane module,” immersed in liquid substrate to be filtered).  The method includes a step of introducing a gas to a chamber of a device positioned below the membrane surface (C20/L45-48; air introduced into an opening in the side wall, air-nipple 130).  A single device is positioned below a single module (Figure 8; C20/L9-57; single plenum device located with each 
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Within the device, Mahendran discloses that the liquid medium in the chamber is displaced downward by the gas until a hydraulic seal is broken, whereupon a substantial portion of the gas introduced into the chamber is released to the membrane surface as a bubble slug (Figure 8; C20/L9-57; air is fed in through opening 130, pushing down the surface of substrate S, until the air reaches the lower opening of air tubes 127, to be released up toward the membranes as bubbles).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
claim 2, Mahendran discloses that the bubble slug is drawn rapidly up through a tube positioned within the device and having a first end in fluid communication with the membrane surface (Figure 8, air-tube 127; C20/L27-57).
Regarding claim 3, Mahendran discloses that the tube has a second end in fluid communication with the liquid medium such that the liquid medium enters the second end following the release of the bubble slug (Figure 8, air-tube 127; C20/L9-57; lower end of the header enclosure is open to the reservoir, air displacing the liquid substrate in the plenum; as such, liquid would inherently enter the lower end of the air tube following the release of bubbles through the air tube).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 4, Mahendran discloses that a volume of the gas introduced to the chamber displaces a sufficient volume of the liquid medium such that a level of the liquid medium reaches an opening in the tube (Figure 8, air-tube 127, liquid surface S; C20/L27-57; lower end of the header enclosure is open to the reservoir, air displacing the liquid substrate in the plenum).
Regarding claim 5, Mahendran discloses that the gas is introduced to an upper portion of the chamber (Figure 8, air-nipple 130; position in an upper portion of the plenum; C20/L27-57).
Regarding claim 6, Mahendran discloses that the gas may be introduced continuously (C24/L66-C25/L1).
Regarding claim 7, Mahendran discloses that the chamber has an open lower end (Figure 8; header enclosure 121, 122; C20/L9-57).
claim 8, Mahendran discloses a step of flooding the device with the liquid medium prior to introducing the gas (Figure 8, header enclosure is lowered into the reservoir containing the liquid medium; C20/L9-26).
Regarding claim 9, Mahendran discloses a step of removing fouling materials from the membrane surface using the bubble slug (C20/L9-57; abstract, C7/L3-12, C7/L39-42).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 of U.S. Patent No. 8,287,743 in view of Mahendran et al. (US 5,639,373).
Patented claims 24-28 read on the instant claims 1-9, with the exception of reciting an array of the membrane modules, with a single device positioned under a single module. 
Mahendran discloses that several modules may be arranged in the reservoir as a bank, with modules arranged side by side (C23/L15-45).  
Therefore, it would have been obvious to one having ordinary skill in the art to include multiple modules, as described by patented claims 24-28, as an array (or bank) of modules in the immersed membrane system since doing so amounts to nothing more than the duplication of parts to achieve a predictable result of increasing the filtration capacity of the reservoir.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Although patented claims 24-28 do not specifically recite the apparatus details for the formation of the hydraulic seal and release of gas into the membrane module, such as the details described in instant claims 2-6, these structural components are taught by Mahendran.  The reference discloses the use of an inverted plenum to collect air that has been injected from a side wall, and which displaces 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,507,431. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include more specific (narrower) variations of all the limitations of the instant claims (compare patented claims 1-9 to instant claims 1-9, respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777